 
 
IV 
109th CONGRESS 
1st Session 
H. RES. 543 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Abercrombie submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 55) requiring the President to develop and implement a plan for the withdrawal of United States Armed Forces from Iraq. 
 
 
That immediately after the adoption of this resolution the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the joint resolution (H.J. Res. 55) requiring the President to develop and implement a plan for the withdrawal of United States Armed Forces from Iraq. All points of order against consideration of the joint resolution are waived. After a first reading of the joint resolution, general debate shall be confined to the joint resolution and shall not exceed 17 hours equally divided and controlled by the majority leader and minority leader or their designees. After general debate the joint resolution shall be considered for amendment under the five-minute rule. The joint resolution shall be considered as read. At the conclusion of consideration of the joint resolution for amendment the Committee shall rise and report the joint resolution to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the joint resolution and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.If the Committee of the Whole rises and reports that it has come to no resolution on the joint resolution, then on the next legislative day the House shall, immediately after the third daily order of business under clause 1 of rule XIV, resolve into the Committee of the Whole for further consideration of the joint resolution. 
 
